DISSENTING OPINION
By CROW, PJ.
In my opinion, the Mackenzie case in 119 Oh St at page 588 is decisive of this case, and the Will-O-Way case in 122 Oh St at page 242 is not at all applicable.
The latter case had but one point, namely, whether in an action to recover the purchase money, it was necessary to allege tender of a deed by the seller, which point was raised by a demurrer. The contract went no further than to bind the- seller to convey, and the buyer to pay the purchase money a portion of which had been paid, and the suit sought recovery of the balance.
The case makes no allusion to any provision in the contract, for any remedy by the seller, and we therefore assume there was none.
In the Mackenzie case the contract of *159sale gave to the seller the right of election whereunder the sellér could accelerate the time of payment of the installments so that all would become due within one month after default in the payment of any installment, and also gave to the seller another right, namely, to declare the contract of sale void Upon failure to pay the purchase money or any part, or the interest, taxes and assessments, in pursuance of the contract.
.Mackenzie, the seller, elected to accelerate the time of payment, which was the exercise of one of the two rights we have mentioned, and sued for both personal judgment and foreclosure of the contract of sale.
Though the words of the contract in the Mackenzie case and in the instant case, are not the same, the substance of both contracts is similar in the particular that the seller might retake the property, in which event the buyer would surrender possession, and the payments which had been made should be regarded by the parties as stipulated damages for the breach. In neither the Mackenzie case nor the case at bar, did the buyer attempt to enforce the right to retake the property, which right was in the Mackenzie case, and is in the instant case, the only right the seller had under the provisions of the contract of sale. There was not in the Mackenzie case, and there is not in this case, any question as to the reasonableness of the stipulation for the liquidated damages.
The distinction from the Mackenzie cáse which is attempted to be made in the majority opinion in the instant case, because of the exercise of one of the two rights the seller had, namely, the right to accelerate the payment, is, in my opinion, not at all valid because it, did no more than to make the right of the seller to whatever damages he had, accrue earlier than it would have accrued but for the exercise of the option, and did not destroy or otherwise affect the right of the seller to pursue the remedy fixed by .the parties to the contract, that is, the right to retake -the property which as we have said was the only remedy the contract established.
The crux of the decision in the Mackenzie case is that where, the contract itself provides the remedy, the remedy so provided is exclusive.
Another case applying that principle is New York Central Railroad Company v City of Bucyrus, 126 Oh St page 558, syllabus 2.
I therefore . hold that the judgment in the instant case should be reversed at costs of defendants in error, and final judgment entered for plaintiffs in error.